DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 7, this claim comprises the phrase, “substantially proportional” (line 4) of which is indefinite as it fails to particularly point out and distinctly claim that which Applicant regards as the invention.  In particular, one of ordinary skill in the art would not be inclined to place a value or range of values such that a “gradation conversion is substantially proportional to the display brightness of the image” since the term, “substantially” itself does not lend to any sort of measurable amount.  Thus, the claim is seen as indefinite and this 35 USC 112 rejection is therefore warranted.  Note, as per prior art rejection purposes, the Examiner will do his best to apply the broadest yet still most reasonable application of the prior art to the above limitation in question.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (EP 3,136,375).
In reference to claim 1, Park et al. discloses an image processing apparatus comprising at least one memory and at least one processor (see paragraphs 2, 14, 32, 74 and Figures 2-3 wherein Park et al. discloses an image display apparatus converting and displaying an input high dynamic range image so as to match luminance that is displayable on a display.  Park et al. discloses the apparatus comprised of a controller and memory, the controller further comprising at least a processor.) which function as:
an input unit configured to receive a predetermined user operation for an image displayed on a display (see paragraphs 32, 158-161, 283-287 and #150 of Figure 2 wherein Park et al. discloses the apparatus comprising a user interface unit that accepts user input for setting a user luminance setting and user contrast setting.  Park et al. discloses controlling the display of the image based upon the user settings.);
a change unit configured to perform control of increasing a display range of the display in a case where the predetermined user operation is received by the input unit (see paragraphs 286-287 and Figures 10, 11A-B wherein Park et al. discloses the controller performing a luminance setting for the display based upon specific user manipulation/positioning of a graphical slider.  Park et al. discloses adjusting the luminance of the display via the user settings.  Note, the Examiner interprets the controller of Park et al. functionally equivalent to Applicant’s “change unit.”);
a processing unit configured to perform gradation conversion on the image to improve gradation of a high brightness portion, based on the display range increased by the change unit (see paragraphs 133-134, 230-234, 238-241, 243-244, 251-254, 295-296 and Figures 7A-B, 11A-B wherein Park et al. discloses the controller performing a luminance mapping of an image to be displayed on the display utilizing a metadata analyzer to compose a LUT from luminance information in metadata of the image and the displayable luminance of the display, which again can be adjusted via user input as seen above.  Park et al. discloses adjusting saturation of the image vs the maximum luminance that is displayable on the display.  Park et al. discloses enriching the gradation of the image via such LUT mapping techniques.); and
a control unit configured to perform control of enabling the increase in the display range in accordance with the predetermined user operation in a case where the image satisfies a predetermined condition and disabling the increase in the display range in accordance with the predetermined user operation in a case where the image does not satisfy the predetermined condition (see paragraphs 284-285 and Figure 10 wherein Park et al. discloses displaying the above-mentioned user interface when an image, but more particularly an HDR image, is input into the image display apparatus for display.  Note, it is clear that the “predetermined condition” in this case is the presence of specifically an “HDR image” for display which prompts the display of the user interface settings for adjustment in Park et al..  In other words, if an input image is NOT HDR, it is seen in Park et al. that the user interface settings are NOT shown since they would not be required for the luminance mapping techniques as described above by Park et al..  Lastly, it is clear that the techniques of invention are again performed by at least the controller of the apparatus in Park et al. and thus at least the controller in Park et al. is seen as performing functionally equivalent to Applicant’s “control unit.”).
In reference to claim 2, Park et al. discloses all of the claim limitations as applied to claim 1 above.  Park et al. discloses the user interface showing a slider that allows for the increase of the luminance of the display via positioning the slider in a specific manner (see paragraphs 283, 286 and Figure 10).  Park et al. discloses an image display apparatus converting and displaying an input high dynamic range image so as to match luminance that is displayable on a display (see at least paragraph 2).
In reference to claims 3, 5, 6 and 12, Park et al. discloses all of the claim limitations as applied to claim 1 above.  Park et al. discloses displaying the above-mentioned user interface when an image but more particularly an HDR image is input into the image display apparatus for display (see paragraphs 284-285 and Figure 10).  Note, it is clear that the “predetermined condition” in this case is the presence of specifically an “HDR image” for display which prompts the display of the user interface settings for adjustment in Park et al..  In other words and as per claim 6, if an “SDR image” is input, there would be no need to display such user interface controls in Park et al. thus not “satisfying” a “requirement” for format of the input image.
In reference to claim 7, Park et al. discloses all of the claim limitations as applied to claim 1 above.  Park et al. discloses luminance mapping the image such that the luminance may be proportionately converted (see at least paragraph 240 and Figures 7A-B).
In reference to claim 8, Park et al. discloses all of the claim limitations as applied to claim 1 above.  Park et al. discloses the controller performing a luminance mapping of an image to be displayed on the display utilizing a metadata analyzer to compose a LUT from luminance information in metadata of the image and the displayable luminance of the display (see paragraphs 235, 249).  Park et al. discloses the apparatus comprised of a controller and memory, the memory explicitly detailed as storing processed image data (see paragraphs 14, 32, 49, 74 and Figures 2-3).  
In reference to claim 14, claim 14 is similar in scope to claim 1 and is therefore rejected under like rationale.  Claim 14 recites a “method” of the invention of which the Examiner deems has at least inherently been disclosed by the techniques of Park et al. with reference to the rejection of claim 1 above.
In reference to claim 15, claim 15 is similar in scope to claim 1 and is therefore rejected under like rationale.  Claim 15 further recites, “A non-transitory computer readable medium that stores a program, wherein the program causes a computer to execute an image processing method…”  Park et al. discloses the apparatus comprised of a controller and memory, the controller further comprising at least a processor (see paragraphs 14, 32, 74 and Figures 2-3).  Park et al. discloses the controller performing the invention via programs (see paragraphs 48, 58 and 117).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (EP 3,136,375).
In reference to claim 4, Park et al. discloses all of the claim limitations as applied to claim 1 above.  Although Park et al. discloses displaying the above-mentioned user interface when an image but more particularly an HDR image is input, Park et al. does not explicitly associate the HDR image to a number of bits for the image.  It is well known in the art of computer graphics and image processing to dictate specific graphics or image processing functions based upon the type of image data which comprises a specific number of bits.  HDR image data may comprise a specific number of bits vs SDR data and thus may warrant additional processing to match or properly display such image data onto a display for output (Official Notice).  It would have been obvious to one of ordinary skill in the art for Park et al. who already teaches performing specific functions based upon specifically an HDR input image and who also already teaches a metadata analysis of the image data, to perform the invention based upon the number of bits of the input image since HDR image data may comprise a specific number of bits vs SDR image data and thus may warrant additional processing to match or properly display such image data onto a display for output.  
In reference to claim 11, Park et al. discloses all of the claim limitations as applied to claim 1 above.  Although Park et al. does disclose displaying a GUI to the user and allowing for input therefrom, Park et al. does not explicitly disclose displaying a notification in a case where a value selected is outside a largest settable range.  It is well known in the art of graphical user interfaces and computer graphics to display notifications of different types including warning and alerts that would signal to the user specific data.  Displaying notifications to the user, and in this case a notification that would tell the user that a selected value is outside a settable range, allows for the user to be aware that a selected value is invalid and requires further revision (Official Notice).  It would have been obvious to one of ordinary skill in the art for Park et al. who already teaches displaying GUI elements to the user and accepting input therefrom, to display notifications to the user indicating a value is outside of a valid range of values because displaying notifications of this type to the user allows for the user to be aware that a selected value is invalid and requires further revision thus leading to properly functioning device.
In reference to claim 13, Park et al. discloses all of the claim limitations as applied to claim 1 above.  Park et al. also discloses the user interface displaying and accepting contrast settings from the user (see paragraphs 291-292 and Figure 10).  Park et al. does not however explicitly disclose adjusting the display of data based upon such settings when the “predetermined condition” (e.g. input image is HDR image) is “not satisfied.”  However, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the user adjustment and display settings techniques of Park et al. in a multitude of different configurations and situations including thus in which, for example, an SDR image is input.  Applicant has not disclosed that enabling adjustments in accordance with such further user inputs when the “predetermined condition” is “not satisfied” provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the teachings of Park et al. because Park et al. already teaches multiple user interface input adjustments and the situations/configurations for applying such adjustments are seen as matters of engineering design choice as preferred by the inventor and/or to which best suits the application at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify Park et al. to obtain the invention as specified in claim 13.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (EP 3,136,375) and Inoue (U.S. Publication 2010/0188325).
In reference to claims 9 and 10, Park et al. discloses all of the claim limitations as applied to claim 1 above.  Park et al. does not explicitly disclose the image display apparatus detecting an ambient light detection and controlling the display based thereupon.  Inoue discloses an image display apparatus adjusting display luminance according to surrounding illuminance (see paragraph 5).  Inoue discloses the apparatus comprising a detection unit for detecting the illuminance and a calculation unit which calculates the display luminance of the display based on the surrounding light on a predetermined rule (see paragraph 6).  Inoue discloses a predetermined rule being set by the user via adjustment of GUI tools to limit maximum and minimum luminance adjustment amounts (see at least paragraphs 110-112 and Figures 1, 9, 11, 12).  Inoue also explicitly discloses mapping a lower illuminance detection to maximum display brightness (see at least Figure 5, surrounding illuminance 500 is mapped to a maximum of 12/16 display luminance).  It would have been obvious to one of ordinary skill in the art at the time of invention to implement the ambient light-based display adjustment techniques of Inoue with the image display luminance adjustment techniques of Park et al. in order to provide a more customizable and ultimately visually-pleasing display output taking into consideration surrounding light conditions (see paragraphs 5 and 26 of Inoue).

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Woo (U.S. Publication 2018/0262672)
Woo discloses a display apparatus and control method thereof that is capable of displaying high dynamic range content.
Kato (U>S. Publication 2009/0231469)
Kato discloses an image processing apparatus that optimizes luminance for an area of an image using gradation processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
4/14/22